PER CURIAM.
Respondent found that petitioners had falsely advertised their particular product involved and issued a cease and desist order against petitioners. The evidence in the matter clearly supports the finding of the Commission and its order. Though not abandoning their defense as to the merits, petitioners’ major effort on this appeal has been to show that they have in good faith complied with the order and that they have offered complete assurance of their firm purpose of not violating the order. Therefore, urge the petitioners, the order should be vacated.
We must disagree. The record fully justifies the Commission’s course of insisting that its order should remain in effect. Spencer Gifts, Inc. v. Federal Trade Commission, 302 F.2d 267 (3 Cir. *3241962); C. Howard Hunt Pen Co. v. Federal Trade Commission, 197 F.2d 273 (3 Cir. 1952).
The order of the Commission will be affirmed and enforced.